02-12-245-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00245-CR
 
 



Lawrence Edward Watson


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 213th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Lawrence Edward Watson filed a notice of appeal from his conviction for
possession of between one and four grams of cocaine.  The trial court’s
certification states that this “is a plea-bargain case, and the defendant has
NO right of appeal.”  On May 31, 2012, we notified Watson that this appeal
could be dismissed unless he or any party desiring to continue the appeal filed
a response on or before June 11, 2012, showing grounds for continuing the
appeal.  We have not received a response.  Therefore, in accordance with the
trial court’s certification, we dismiss this appeal.  See Tex. R. App.
P. 25.2(d), 43.2(f).
 
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON,
C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  June 28, 2012




[1]See Tex. R. App. P. 47.4.